DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest teeth whitening prior art kits having a similar composition either shows a much lower weight % of petrolatum (such as Quan or Nathoo), includes the high % of petrolatumin adhesive compositions rather than with the corresponding whitening components as claimed (such as Desmarais), or shows petrolatum use in compositions that are not emulsions (such as Feng or Zaidel), particularly in combination with a specific electromagnetic radiation source as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772